Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant office action having application number 16/671292, filed on November 1, 2019, has claims 1-20 pending in this application.

Drawings
The drawing filed on November 1, 2019 is accepted by the Examiner.

Allowable Subject Matter
Claims 1-20 are allowable over prior art of record.

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Kevin M. Mason, Reg. No. (36,597) on October 6, 2021. The application has been amended as follows:


In the claims:
(Currently Amended; Solely for Discussion) A method, comprising:
a plurality of entities, over time, as a product of a prime number assigned to each of the entities in the multiset to obtain an integer representation of the multiset[[;]], wherein an be added to the plurality of entities in the multiset is added at a first time by multiplying the integer representation of the multiset at the first time by the prime number assigned to the to be added, wherein a given entity is permitted to appear multiple times in the multiset[[;]], and wherein an entity to be removed from the plurality of entities in the multiset is removed at a second time by dividing the integer representation of the multiset at the second time by the prime number assigned to the to be removed; and 
identifying the entities in the multiset at a given time by decomposing the integer representation of the multiset at the given time into a product of the prime numbers assigned to each of the entities in the multiset at the given time,
wherein the method is performed by at least one processing device comprising a processor coupled to a memory.

(Currently Amended) The method of claim 1, wherein the repeated appearance of the given entity in the multiset is represented using the prime number assigned to the given entity with an indication of the number of times that the given entity appears in the multiset.

(Original) The method of claim 1, wherein the obtaining the multiset comprises ingesting network connectivity log data, and wherein the identifying the entities in the multiset at the given time comprises one or more of: (i) identifying devices that a given user was connected to at the given time; and (ii) identifying a plurality of users connected to a given device at the given time.

(Original) The method of claim 3, further comprising maintaining a per user mapping of device identifiers to prime numbers.

(Original) The method of claim 3, further comprising mapping one or more of sets of devices and multisets of devices to a given prime number.

(Original) The method of claim 1, wherein the identifying the entities in the multiset at the given time identifies the entities in the multiset for a time range.

(Original) The method of claim 1, further comprising updating the multiset to include additional entities.

(Original) The method of claim 1, further comprising maintaining one or more of: (i) a mapping between an identifier of each of the entities and the corresponding prime number; and (ii) a mapping between each prime number and an identifier of the corresponding entity.

(Original) The method of claim 1, wherein every integer representation of the multiset over time has a corresponding multiset of entities.

(Original) The method of claim 1, wherein a size of the prime number assigned to each entity is based on a frequency of appearance of each entity in the multiset.

(Original) The method of claim 1, further comprising maintaining, for each multiset, a mapping between an identifier of each of the entities and the corresponding prime number in a manner that reduces a size of the integer representation of the multiset relative to one or more of a random mapping and a global mapping.

(Currently Amended) An apparatus comprising:
at least one processing device comprising a processor coupled to a memory;
the at least one processing device being configured to implement the following steps:
encoding a multiset comprised of a plurality of entities, over time, as a product of a prime number assigned to each of the entities in the multiset to obtain an integer representation of the multiset[[;]], wherein an be added to the plurality of entities in the multiset is added at a first time by multiplying the integer representation of the multiset at the first time by the prime number assigned to the to be added, wherein a given entity is permitted to appear multiple times in the multiset[[;]], and wherein an entity to be removed from the plurality of entities in the multiset is removed at a second time by dividing the integer representation of the multiset at the second time by the prime number assigned to the to be removed; and 
identifying the entities in the multiset at a given time by decomposing the integer representation of the multiset at the given time into a product of the prime numbers assigned to each of the entities in the multiset at the given time.

(Original) The apparatus of claim 12, wherein the obtaining the multiset comprises ingesting network connectivity log data, and wherein the identifying the entities in the multiset at 

(Original) The apparatus of claim 12, further comprising maintaining one or more of: (i) a mapping between an identifier of each of the entities and the corresponding prime number; and (ii) a mapping between each prime number and an identifier of the corresponding entity.

(Original) The apparatus of claim 12, wherein a size of the prime number assigned to each entity is based on a frequency of appearance of each entity in the multiset.

(Original) The apparatus of claim 12, further comprising maintaining, for each multiset, a mapping between an identifier of each of the entities and the corresponding prime number in a manner that reduces a size of the integer representation of the multiset relative to one or more of a random mapping and a global mapping.

(Currently Amended) A non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code when executed by at least one processing device causes the at least one processing device to perform the following steps:
encoding a multiset comprised of a plurality of entities, over time, as a product of a prime number assigned to each of the entities in the multiset to obtain an integer representation of the multiset[[;]], wherein an be added to the plurality of entities in the multiset is added at a first time by multiplying the integer representation of the multiset at the first time by the prime number assigned to the to be added, wherein a given entity is permitted to appear multiple times in the multiset[[;]], and wherein an entity to be removed from the plurality of entities in the multiset is removed at a second time by dividing the integer representation of the multiset at the second time by the prime number assigned to the to be removed; and 
identifying the entities in the multiset at a given time by decomposing the integer representation of the multiset at the given time into a product of the prime numbers assigned to each of the entities in the multiset at the given time.

(Original) The non-transitory processor-readable storage medium of claim 18, wherein the obtaining the multiset comprises ingesting network connectivity log data, and wherein the identifying the entities in the multiset at the given time comprises one or more of: (i) identifying devices that a given user was connected to at the given time; and (ii) identifying a plurality of users connected to a given device at the given time.

(Original) The non-transitory processor-readable storage medium of claim 18, further comprising maintaining one or more of: (i) a mapping between an identifier of each of the entities and the corresponding prime number; and (ii) a mapping between each prime number and an identifier of the corresponding entity.

(Original) The non-transitory processor-readable storage medium of claim 18, further comprising maintaining, for each multiset, a mapping between an identifier of each of the entities 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art found for this application is FREED et al. (US 20200005032 A1), which describes A classifier receives a document from a multi-document transaction. The classifier analyzes the document to identify one or more embedded dates in the content of the document and context of one or more positions of the one or more embedded dates in the document. The classifier evaluates each of the one or more embedded dates based on the separate context of each of the one or more positions within the document and a relative age of the one or more embedded dates in view of temporal characteristics of multiple categories of documents of a transaction to select a particular category associated with the document from among the multiple categories. The classifier classifies the document within the transaction as a particular logical type identified by the particular category from among multiple logical types.
The next closest prior art found for this application is Seshardi et al.  (US 20050246686 A1) which describes A rules-based software architecture that provides the infrastructure for the definition and execution of end-user rules logic. This enables end-user automation of data in a unified storage platform using simple IF-THEN rules. The architecture includes a monitoring component that tracks items associated with the data, and a rules component interfaces to the rules component, and employs metadata associated with the tracked items to provide for automated handling of a subset of the items. The system further provides for defining virtual collections and items in the system using content based logic. The system further comprises one or more trigger components that sets items and collections of items dynamically active as a function of trigger logic. Additional components can include a constraint 

The next closest prior art found for this application is Newton et al. (US 20200328886 A1), which discloses Aspects and embodiments of the present invention relate to a method and system for generating a private cryptographic key for use in a secure cryptogram for transmission between a first entity and a second entity. The method may comprise: selecting a random vector defined in an n-dimensional vector space shared between the first entity and the second entity, the vector comprising one or more component coordinates defined in the n-dimensional vector space, each component coordinate being associated with one or more bits; determining the one or more bits associated with each component coordinate comprised in the random vector, and generating the private key in dependence on the one or more bits associated with each component coordinate comprised in the random vector.

Any individual or combination of any of these prior art does not explicitly taught or suggest the claimed invention of “wherein an adding a first entity to be added to the plurality of entities in the multiset is added at a first time by multiplying the integer representation of the multiset at the first time by the prime number assigned to the first entity to be added, wherein the first a given entity is permitted to appear multiple times in the multiset, and wherein removing a second an entity to be removed from the plurality of entities in the multiset is removed at a second time by dividing the integer representation of the multiset at the second time by the prime number assigned to the second entity to be removed; and 
identifying the entities in the multiset at a given time by decomposing the integer representation of the multiset at the given time into a product of the prime numbers assigned to each of the entities in the multiset at the given time.”, as disclosed in independent claims 1, 12 and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  
Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Beausoliel, can be reached on (571) 272-3645.
October 9, 2021
/NOOSHA ARJOMANDI/Primary Examiner, Art Unit 2167